DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 10D reference character 46 (top left side) should be deleted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shirane et al. (JP 2003-337153 A) in view of Hata et al. (US 6,079,096).

Regarding claims 1-3, Shirane et al. discloses a measurement device configured to be mounted on a mounter for mounting a component supplied by a component supply device on a circuit board (The Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) (i.e., the measurement device of Shirane et al. is capable of being mounted on a mounter) to measure an electrical characteristic of a component (element 40, Fig. 4), the measurement device comprising a main body, a loading stand (element 24, Fig. 4) on which a component (element 40, Fig. 4) is placed, a pair of measuring elements (elements 28, 30, Fig. 4) provided in such a manner as to move towards and away from each other (see Figs. 4 and 5), and a loading stand moving device (i.e., an inherent feature since the plate 24 is moved upward/downward) for moving the loading stand. 
Although Shirane et al. does not appear to disclose the loading stand moving device including a guide rail, Hata et al. shows that this feature is well known in the art. Hata et al. discloses a component mounting device, wherein the loading stand moving device (see Fig. 4) includes a guide rail (element 41, Fig. 4) provided on the main body, and wherein the loading stand (element 40, Fig. 4) is held movably onto the guide rail, wherein the loading stand moving device comprises a slider (see Fig. 4) which is brought into movable engagement with the guide rail and one or more fastening members for fixing the loading stand to the slider (see Fig. 4). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, effectively move the loading stand. Although Hata et al. does not appear to disclose the utilizing a metallic material for parts of the loading stand moving device, the examiner takes official notice of the fact that utilizing a metallic  In re Leshin, 125 USPQ 416.
Regarding claim 5, Shirane et al. discloses a measurement device, comprising an electrical characteristic measurement section (Fig. 4) for measuring an electrical characteristic of the component in such a state that the component placed on the loading stand is gripped by the pair of measuring elements and that the loading stand is spaced apart from the component and the pair of measuring elements by the loading stand moving device (see pars. [0018-0019].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 6 is the inclusion of a loading stand on which a component is placed, a pair of measuring elements comprising a stationary element and a movable element, a loading stand moving device for moving the loading stand, and a movable element moving device for moving the movable element, the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/19/2022